Citation Nr: 1716631	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  09-14 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased initial rating for radiculopathy of the right lower extremity.

2.  Entitlement to an increased rating for radiculopathy of the left lower extremity.

3.  Entitlement to earlier effective date earlier than February 6, 2013, for the award of service connection for radiculopathy of the right lower extremity.

4.  Entitlement to earlier effective date earlier than February 6, 2013, for the award of a 20 percent disability rating for radiculopathy of the left lower extremity.

5.  Entitlement to service connection for a left hip disability, claimed as left hip pain, to include as secondary to a service-connected disability.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to June 1995.

This case comes to the Board of Veterans' Appeals (Board) on appeal from November 2007 and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina

The Veteran was afforded a Travel Board hearing in March 2010 before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.  

The Board previously remanded this matter in May 2010.

The Board observes that the Veteran was recently represented in his appeal by an attorney.  However, following recertification of the appeal to the Board, the attorney submitted letters in August 2016, January 2017, and March 2017, collectively indicating that he is withdrawing representation of the Veteran as to all issues on appeal.  The Board notes that the March 2017 withdrawal letter satisfies the good cause for withdrawal of representation criteria under 38 C.F.R. § 20.608.  As such, the Veteran is no longer represented by the attorney and he has not appointed a new representative.

As a final preliminary matter, while the Veteran requested and was scheduled for a Board hearing in conjunction with the radiculopathy issues on appeal, he requested that the hearing be canceled in August 2016.  Therefore, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e).

The issue of service connection for a left hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a statement dated in August 2016, the Veteran withdrew from appeal all of his claims concerning lumbar radiculopathy of the right and left lower extremities.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claims of entitlement to increased ratings for radiculopathy of the right and left lower extremities, and entitlement to effective dates earlier than February 6, 2013, for the award of service connection for radiculopathy of the right lower extremity and the award of a 20 percent rating for radiculopathy of the left lower extremity, have been met.  38 U.S.C.A. 
§ 7105(d)(5)(West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In August 2016, the Veteran's then-attorney representative submitted a written statement indicating the Veteran's desire to withdraw from appeal his claims concerning lumbar radiculopathy of the right and left lower extremity.  The statement further acknowledged that, as the appeal was being withdrawn, an August 2016 Board hearing that was requested by the Veteran in connection with his lumbar radiculopathy increased rating and earlier effective date claims would also be canceled.  In January 2017 and March 2017, the Veteran's former attorney also submitted July 2016 and August 2016 communications between the Veteran and the attorney discussing and confirming the Veteran's desire to withdraw the foregoing issues from appeal.  

Under 38 C.F.R. § 20.204, an appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  Thus, the August 2016 written statement satisfied the criteria for withdrawal of the Veteran's substantive appeal as to the issues of entitlement to increased ratings for lumbar radiculopathy of the right and left lower extremities, and entitlement to effective dates earlier than February 6, 2013, for the awards of service connection for radiculopathy of the right lower extremity and a 20 percent disability rating for radiculopathy of the left lower extremity.  38 C.F.R. § 20.204 (2016).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. 
§ 7105(d)(5) (West 2014).  As the claims of entitlement to increased ratings for lumbar radiculopathy of the right and left lower extremities, and entitlement to effective dates earlier than February 6, 2013, for the awards of service connection for radiculopathy of the right lower extremity and a 20 percent disability rating for radiculopathy of the left lower extremity have been withdrawn, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues, and they are dismissed.


ORDER

The appeal on the issue of entitlement to an increased initial rating for lumbar radiculopathy of the right lower extremity is dismissed.

The appeal on the issue of entitlement to an increased rating for lumbar radiculopathy of the left lower extremity is dismissed.

The appeal on the issue of entitlement to an effective date earlier than February 6, 2013, for the award of service connection for lumbar radiculopathy of the right lower extremity is dismissed.  

The appeal on the issue of entitlement to an effective date earlier than February 6, 2013, for the award of a 20 percent disability rating for radiculopathy of the left lower extremity is dismissed.


REMAND

The Board previously remanded the issue of entitlement to service connection for a left hip disability, claimed as left hip pain, in May 2010 for additional development.  Although some development was completed, the Board unfortunately finds that additional remand is warranted prior to consideration of the claim.

Foremost, the Board finds that the Veteran should be provided a new VA examination to determine whether he has a left hip disability, separate and apart from his service-connected radiculopathy of the left lower extremity, that is related to service or a service-connected disability.  While a VA examiner provided a negative nexus opinion in January 2012, the Board observes that the VA examiner did not consider the Veteran's July 2004 competent report of left hip and leg pain stemming from a car accident while in the military in 1992.  The Board finds that the July 2004 report is particularly credible given that it was made in furtherance of treatment and years prior to the filing of any claim for VA benefits.  However, the Board also observes that the Veteran exhibited a positive straight leg raise test on the left at that time, suggestive of radiculopathy, and also reported a work-related forklift injury at that time.  In any event, an opinion should be obtained that considers the Veteran's competent and credible July 2004 report.

The Board also notes that, while VA treatment providers have found the Veteran's left hip pain to possibly be related to radiculopathy or referred pain from his back, such as in January 2014, and while an x-ray of the left hip was noted to be normal at that time, the Board observes that the Veteran has reported additional symptoms to include feelings of popping and the hip coming out of joint, and that those symptoms have not been accounted for.  Additionally, a January 2012 VA examiner assessed left hip bursitis and a left hip muscular strain, and a January 2009 VA examiner found "a suggestion of left hip dysfunction" based on pain induced by flexion, abduction, and external rotation of the left hip.  However, the Veteran's complaints of left hip popping and dislocation were not addressed or attributed to any diagnosis of record, and should be addressed on remand.  

Moreover, given that the Veteran has since been service-connected for bilateral lower extremity radiculopathy and a right knee disability, with an observed gait disturbance as noted in June 2016, a secondary opinion should be obtained as to whether any current left hip disability is aggravated by a service-connected disability.

The Board also finds that efforts should be made to obtain the Veteran's complete National Guard service treatment and personnel records.  While some of those records have been associated with the claims file, it is unclear whether they are complete.  As the Veteran has reported left hip pain since his active duty period service, and there may be outstanding service records that contain evidence of ongoing left hip complaints, they should be requested on remand.

Finally, as the claim is being remanded for other reasons, additional efforts should be made to obtain any outstanding post service treatment records related to the left hip.  In this regard, in July 2004, the Veteran reported injury sustained in a fork lift accident in 2002, but no records relating to the forklift incident are of record.  While a request for records sent to a private provider in 2007 was returned as undeliverable due to a stated absence of a mail receptacle, an internet search reveals that the address provided by the Veteran was accurate and is still current, but that there is a separate mailing address.  Therefore, on remand, the Veteran should be requested to provide an updated authorization for the release of private treatment records, and another attempt should be made to obtain those records using the private providers mailing address.

Accordingly, the case is REMANDED for the following action:

1.  Request through official sources the Veteran's complete service treatment and personnel records, to include all records from his National Guard service.  All records and/or responses received should be associated with the claims file.  The Veteran and his representative should be notified of unsuccessful efforts in this regard to allow him the opportunity to obtain and submit those records for VA review.

2.  Ask the Veteran to provide the names and addresses of all medical care providers and updated authorizations for the release of private medical records from any provider who has treated him for his left hip pain since service, to include Hillcrest Family Practice and Dr. Francis Heidt.  It is noted that the mailing address for Dr. Heidt and Hillcrest Family practice is PO Box 1177, Simpsonville, South Carolina 29681.   

After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran and his representative should be notified of such.

3.  Obtain any outstanding VA records of treatment for a left hip disability since service.

4.  After completion of the foregoing, afford the Veteran a VA examination in order to ascertain the relationship, if any, between any current left hip disability and service or a service-connected disability.  The claims folder is to be furnished to the examiner for review.  Following a review of the relevant evidence, the clinical evaluation and any tests that are deemed necessary, the examiner must address the following questions: 

(a) Is it at least as likely as not (50 percent probability or greater) that any left hip disability was incurred in or aggravated by service?  Please explain why or why not.  

In providing the foregoing opinion, the examiner should address the significance of the Veteran's July 2004 report of left hip pain since a car accident in service, which the Board deems credible.

(b) Is it at least as likely as not (50 percent probability or greater) that any left hip disability was caused by a service-connected disability, to include a lumbar spine disability, lumbar radiculopathy of the bilateral lower extremity, or a right knee disability?  Please explain why or why not.

(c) Is it at least as likely as not (50 percent probability or greater) that any service-connected disability, to include a lumbar spine disability, lumbar radiculopathy of the bilateral lower extremity, or a right knee disability, aggravated his left hip disability?  Please explain why or why not.

In providing the foregoing opinion, the examiner should address evidence of record that suggests that the Veteran may have a limp or altered gait due to service-connected disabilities of the lower extremities.

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of left hip disability present (i.e., a baseline) before the onset of the aggravation. 

If the examiner must resort to speculation to answer any question, he or she should so indicate and explain why it would be speculative to respond.  The examiner is also requested to provide a rationale for any opinion expressed. 

5.  After completing the requested actions, and any additional action deemed necessary in light of evidence obtained pursuant to this remand, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


